99 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee/Cross-Appellant,v.UNITED STATES CURRENCY IN the AMOUNT OF $551,527.00, Defendant.Kevin D'Emo, Administrator of the Estate of Larry JamesSmith, deceased, Claimant-Appellant/Cross-Appellee.
Nos. 95-15393, 95-15550.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 17, 1996.Submission Deferred May 29, 1996.Resubmitted June 25, 1996.Decided Oct. 21, 1996.

Before:  LEAVY, T.G. NELSON and TASHIMA, Circuit Judges.
ORDER*
The Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996), puts to rest any argument that civil forfeiture statute 18 U.S.C. § 1955(d) is punitive for purposes of abatement.  The decision of the district court is therefore vacated.


1
We recognize that the procedural posture of the case led the Estate to understand that it need not oppose the Government's showing of probable cause as the district court had determined prior to trial that the action abated on Smith's death.  In the interest of fairness, we vacate and remand to the district court for proceedings permitting the Estate to make its case opposing the Government's prima facie showing of probable cause.


2
VACATED and REMANDED with instructions.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3